Exhibit 99.1 Contact: Kathy Taylor Southwall Technologies Inc. Phone:(650) 798-1200 For Immediate Release Southwall Announces 2011 Third Quarter Results PALO ALTO, Calif.(BUSINESS WIRE)—November 14, 2011Southwall Technologies Inc. (NASDAQ: SWTX), an energy efficiency company that develops and manufactures high-performance films and glass products that save energy and reduce carbon emissions in buildings, homes and cars, announced third quarter 2011 revenues of $13.6 million, an increase of 12% from third quarter 2010 revenues of $12.2 million.Revenues for the nine month period ended September 30, 2011 were $41.7 million, an increase of 21% compared to $34.5 million for the nine months ended September 30, 2010.The year over year increase primarily reflects increasing demand for higher energy efficiency products in the window film market. Gross profit for third quarter 2011 was $5.6 million compared to $5.3 million in the third quarter 2010.For the nine months ended September 30, 2011, gross profit increased 10% to $17.5 million compared to $15.9 million for the same period in 2010.The year over year increase is primarily due to the increase in sales volume partially offset by higher cost of precious metals. Operating income was $0.8 million in the third quarter 2011 as compared to $1.5 million in the third quarter 2010.For the nine months ended September 30, 2011, operating income decreased to $2.9 million compared to $6.3 million for the same period in 2010.The year over year decrease in operating income is a result of higher operating costs, including mergers and acquisition related activities and the impairment of goodwill and intangible assets during Q2 2011. Third quarter 2011 net income before the preferred dividend decreased to $0.2 million, or $0.03 per fully diluted share, as compared to the third quarter 2010 of $1.1 million, or $0.15 per fully diluted share.For the nine months ended September 30, 2011, net income before the preferred dividend decreased to $1.2 million or $0.16 per fully diluted share compared to $5.4 million and $0.75 per fully dilute share for the same period in 2010. About Southwall Technologies Inc. Southwall Technologies is the leading innovator of energy-saving films and glass products that dramatically improve the energy efficiency of buildings, homes and cars. Southwall is an ISO 9001/2000/14001-certified manufacturer with customers in over 25 countries around the world. This press release may contain forward-looking statements, including, without limitation, statements regarding the Company's expectations, beliefs, intentions, or strategies regarding the future.All forward-looking statements in this press release are based on information available to the Company on the date hereof, and the Company assumes no obligation to update any such forward-looking statements.These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those presented.These risks include the possibility that the Company’s expected future results will be materially worse than estimated, that the Company may not continue to be profitable in future quarters or may not be able to achieve future long-term growth, that there will be a decline in one or more portions of our business in 2011 or thereafter, that the Company will not be successful in improving operations performance or controlling costs, that the Company will suffer a decline in manufacturing or financial effectiveness, that the Company’s new product development will not be successful, that there may be decreasing demand in certain markets and that the Company will not be able to secure additional financing if required, as well as risks associated with its failure to meet potential covenant requirements under future credit facilities.Further risks are detailed in the Company's filings with the Securities and Exchange Commission, including those set forth in the Company's most recent Annual Report on Form 10-K for the year ended December 31, 2010, filed on March 29, 2011. # SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three Months Ended Nine Months Ended September30, September30, September30, September30, Net revenues $ Cost of revenues Gross profit Operating expenses: Research & development Selling, general and administrative Goodwill and intangible assets impairment - - - Total operating expenses Income from operations Interest expense, net ) Other income (expense), net ) Income before provision for income taxes Provision for income taxes Net income Net loss attributable to noncontrolling interest - Net income attributable to Southwall Deemed dividend on preferred stock Net income attributable to common stockholders $
